Citation Nr: 1233842	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for the cause of the Veteran's death has been received.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to December 1952.  The Veteran died in November 2000.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO declined to reopen a claim for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in October 2006, and the RO issued a statement of the case (SOC) in September 2007.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2007. 

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

As a final preliminary matter, the Board notes that the appellant was previously represented by private attorneys Jeffrey T. McGuire and/or Douglas L. Cassel (as reflected in a May 2006 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  However, during the June 2012 Board hearing, the appellant clarified that she was no longer represented by either attorney, and that she is now proceeding  pro se in this appeal.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal death has been accomplished.
 
2.  In a June 2004 decision, the Board denied the appellant's claim for DIC based on service connection for the cause of the Veteran's death. 

3.  No new evidence associated with the claims file since the June 2004 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death or raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's June 2004 decision denying the appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  As evidence received since the Board's June 2004 denial is not new and material, the criteria for reopening the claim for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an April 2006 pre-rating letter notified the appellant that her claim for DIC benefits based on service connection for the cause of the Veteran's death had been previously denied and that the RO needed new and material evidence to reopen this claim.  The letter informed the appellant that her claim had been previously denied because the evidence did not show that the Veteran's death was due to a service-connected disability and that in order to be considered material, the new evidence must pertain to the reason her claim was previously denied. 

The letter also provided notice to the appellant regarding what information and evidence is needed to substantiate the underlying claim for DIC benefits based on service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter specifically informed the appellant to submit any evidence in her possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).  

The Board acknowledges that, in this case, the record reflects some deficiencies, in this case, in the RO providing the notice required by Hupp.  However, in this case, as explained below, the Board finds that no such deficiency is shown to prejudice the appellant in any way.

The Board notes that service connection was in effect for PTSD, shrapnel wounds of both lower legs and thighs and pilondial cyst, at the time of the Veteran's death.  The cause of the Veteran's death was reported on the death certificate as bleeding esophageal varices due to hepatocelluar carcinoma with Hepatitis B and C.  The appellant has primarily provided two main arguments in support of her claim:  that  the Veteran's Hepatitis B and C were contracted through blood encounters in service, as a result of wounds received therein, as well as vaccination methods used during service; and/or that the Veteran's PTSD caused his abuse of alcohol and drugs which in turn caused his Hepatitis B and C.  In advancing both arguments, she is not contending that the Veteran's death resulted from the service-connected PTSD.  Therefore, any lack of notice pertaining to the first and second Hupp requirements is harmless.  

With regard to the third Hupp requirement, the April 2006 letter explained the evidence and information generally needed to substantiate a claim for service connection for the cause of the Veteran's death, but not specifically as regards a condition not yet service-connected.  Nevertheless, the appellant's written statements-in which she advances both noted theories of entitlement-clearly indicate an awareness of these requirements.  Therefore, the appellant has demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected (i.e., Hepatitis B and C).  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.   

The Board also notes that the appellant has not been provided with general notice regarding VA's assignment of effective dates-in the event her claim is granted-as  required by Dingess/Hartman (the disability rating requirement is clearly inapplicable, given the type of claim involved..  However, this lack of notice is not shown to prejudice the appellant.  Because the Board herein denies the appellant's petition to reopen her claim for DIC benefits, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, as well as various written statements provided by the appellant.  The Board finds that no further RO action, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1). 

In June 2004, the Board denied a claim for DIC based on service connection for the cause of the Veteran's death.  The pertinent evidence of record at the time of the decision consisted of the Veteran's service treatment records, post-service VA treatment records, the Veteran's death certificate, and various written statements by the appellant. 

The Veteran's August 1985 death certificate reflects that the cause of death was due to bleeding esophageal varices due to hepatocelluar carcinoma with Hepatitis B and C.

The Veteran's service treatment records are unremarkable for any complaints, findings or diagnoses of a liver disorder.  The VA treatment records showed that the Veteran was not diagnosed with Hepatitis B and C until 2000, which was the same year that he was diagnosed with hepatocellular carcinoma.

In various statements, the appellant argued that the Veteran's Hepatitis B and C were contracted through blood transfusions in service.  She also argued that the Veteran's service-connected PTSD caused his abuse of alcohol, which in turn caused his hepatitis B and C.   

The Board denied the claim because there was no medical evidence of hepatocelluar carcinoma or hepatitis B or C during service or for many years after his discharge from service.  The medical records showed that the Veteran was not diagnosed with hepatocellular carcinoma and hepatitis B and C until the year 2000.  Moreover, there was no competent medical evidence linking these conditions to his military service.  The Board acknowledged the appellant's contentions regarding her belief that Veteran's contracted Hepatitis B and C through blood transfusions in service as well as her argument that the Veteran's PTSD caused his abuse of alcohol, which in turn caused his Hepatitis B and C.  However, the Board explained that opinions regarding medical causation require medical skills and must be made by medical experts (citing  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) and that the appellant has not presented any such medical evidence.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the June 2004 Board decision is final based on the evidence then of record.  Id.  

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998). 

The appellant sought to reopen her claim for service connection for the cause of the Veteran's death in February 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's June 2004 decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the claims file since June 2004 includes several duplicate VA treatment records showing treatment for the Veteran's PTSD, alcohol abuse and liver disease; a copy of an October 2005 Board decision granting service connection for alcohol abuse/dependence related to another Veteran's service-connected PTSD; the transcript of the appellant's June 2012 Board hearing, and various written statements she provided.  The Board finds, however, than none of this evidence provides a basis for reopening the previously denied claim.

The VA treatment records are clearly not new, by definition, as they merely duplicate evidence  previously considered by the Board in the June 2004 decision.

The copy of the October 2005 Board decision pertaining to a different Veteran, while new in the sense that it was nor previously before agency adjudicators, simply is not material to the appellant's claim.  In this regard, it is noted that Board decisions are nonprecedential in nature.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  A finding based on another Veteran's circumstances is simply not relevant to this case. 

As for the appellant own assertions, the oral and written evidence reflects her belief that the Veteran contracted Hepatitis B and C through blood encounters in service.  She states that vaccination methods used during service caused the Veteran's Hepatitis B and C.  She also argues that the Veteran's PTSD caused his abuse of alcohol/and or drugs, which in turn caused his Hepatitis B and C.


Some of the appellant's assertions reiterate statements she previously made in connection with the prior claim decided by the Board in April 2004.  However, to the extent that the appellant advances new theories of entitlement-e.g., regarding vaccination method used and the development of hepatitis, and the purported relationship between the Veteran's service-connected PTSD and his drug abuse-her assertions, without more, do not provide a basis for reopening the previously disallowed claim.  No medical or other objective whatsoever has been submitted to support her assertions, and appellant, as a layperson, is not shown to have the medical training and expertise needed to competently opine on a medical matter, such as relationship between various medical disabilities, and the etiology of disability resulting in the Veteran's death.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374   (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are not met, and the Board's June 2004 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for the cause of the Veteran's death is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


